Name: Commission Regulation (EC) NoÃ 1746/2004 of 6 October 2004 repealing Regulation (EC) NoÃ 1502/2004 prohibiting fishing for plaice by vessels flying the flag of Belgium
 Type: Regulation
 Subject Matter: Europe;  fisheries
 Date Published: nan

 8.10.2004 EN Official Journal of the European Union L 311/25 COMMISSION REGULATION (EC) No 1746/2004 of 6 October 2004 repealing Regulation (EC) No 1502/2004 prohibiting fishing for plaice by vessels flying the flag of Belgium THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applicable to the common fisheries policy (1), and in particular Article 21(3) thereof, Whereas: (1) Commission Regulation (EC) No 1502/2004 (2) prohibits fishing for plaice in the waters of ICES subarea VII f, g by vessels flying the flag of Belgium or registered in Belgium. (2) Following a transfer of fishing opportunities, the quota available for Belgium is no longer exhausted. Consequently, fishing for plaice in the waters of ICES sub-area VII f, g by vessels flying the flag of Belgium or registered in Belgium should be authorised. Regulation (EC) No 1502/2004 should therefore be repealed, HAS ADOPTED THIS REGULATION: Article 1 Commission Regulation (EC) No 1502/2004 is hereby repealed. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 1 October 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 October 2004. For the Commission JÃ ¶rgen HOLMQUIST Director-General for Fisheries (1) OJ L 261, 20.10.1993, p. 1. Regulation as last amended by Regulation (EC) No 1954/2003 (OJ L 289, 7.11.2003, p. 1). (2) OJ L 275, 25.8.2004, p. 13.